Citation Nr: 0408567	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include Post Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from July 1944 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  An August 1976 rating decision denied entitlement to 
service connection for a nervous condition.

2.  Evidence received since the August 1976 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1976 rating decision is 
new and material, and the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2003), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

The veteran's claim of service connection for a nervous 
condition was most recently denied in an August 1976 rating 
decision.  A claim, which is the subject of a prior final 
decision, may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The veteran's previous application to reopen his claim for 
service connection for a nervous condition (claimed as 
depressive neurosis) was denied in January 1990.  The 
veteran's latest application to reopen his claim of service 
connection for PTSD was received in January 2001.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim prior to this date, the 
earlier version of the law (cited below) remains applicable 
in this case.
  
The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material".  
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The Board acknowledges that the RO, in its September 2001 
rating decision, reviewed this service connection claim on 
its merits, only implicitly reopening the claim.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Evidence associated with the claims file prior to the RO's 
August 1976 rating decision included the veteran's service 
medical records which showed no complaints or findings of 
mental impairment during service, a statement in Support of 
Claim dated in April 1976 in which the veteran stated that he 
was being treated by a psychiatrist but didn't recall if he 
was treated in service for a mental condition, and a VA 
examination conducted in July 1976 that revealed that the 
veteran was unable to provide the examiner any information 
about this previous history for his mental condition except 
that he had been attending the Mental Hygiene Clinic and was 
taking medication.  In the VA examination report, the 
examiner stated that the veteran was very nervous and seemed 
to have depressive moods when he tried to commit suicide.  
The examiner stated that the veteran was tense, irritable, 
and got easily excitable, that he had many somatic 
complaints, and that he gave a catalogue of family problems.  
The examiner stated that the veteran was well oriented and 
showed no signs of psychosis.  The veteran was diagnosed with 
anxiety reaction with depressive neurosis.

Evidence received since the August 1976 rating decision 
includes VA treatment reports dated from November 2000 to 
April 2001, a VA examination conducted in June 2001, a letter 
from a VA psychologist dated in January 2002, a letter from a 
VA staff psychiatrist dated in August 2002, a buddy statement 
from one of the veteran's shipmates aboard the U.S.S. 
Takelma, the veteran's testimony during an August 2002 DRO 
hearing, and the veteran's written statements.

The August 1976 rating decision denied service connection for 
a nervous condition on the basis that service records were 
void of any mention of incident or treatment of a nervous 
condition and that it was first noted at a time too remote 
from service to be connected therewith.

VA treatment records verify that the veteran suffers from 
major depression.  The VA examination confirmed the diagnosis 
of major depression but did not diagnose the veteran with 
PTSD.  A letter from the veteran's treating VA psychiatrist 
establishes that "the veteran's symptoms can be largely 
attributed to Post Traumatic Stress Disorder (PTSD) resulting 
from traumatic combat experiences while serving in the US 
Navy in the pacific during WWII".  A letter from the 
veteran's treating VA psychologist identifies the specific 
stressors as relayed to her by the veteran.

The veteran's August 2002 testimony before a Decision Review 
Officer also identified the following stressors:  (1) the 
vessels to which the veteran was stationed were subjected to 
numerous Kamikaze attacks, (2) the veteran was subjected to 
sniper fire and witnessed decomposing bodies as he was 
escorted through the jungle to a field hospital after being 
injured aboard ship; (3) the veteran was exposed to a 
stressful incident during a rescue mission in which the 
veteran took part in transferring live ammunition from a 
burning vessel to his own ship; (4) the veteran witnessed 20 
or 30 civilians being "flipped up like match sticks" and 
probably killed after his vessel broached into Manila Bay and 
collided with those civilians who were fishing; and (5) the 
veteran witnessed women who had been sexually mutilated by 
soldiers.    

The undated statement from the veteran's shipmate 
acknowledged that the veteran was injured while transferring 
ammunition from a ship in distress and on fire, that his 
injuries became infected, that the Captain decided to drop 
anchor in Lingayen Gulf and had 2 gunners mates put in a 
dingy and escort the veteran to shore and through the jungle 
to a field hospital, and that the ship returned later to pick 
up the 2 gunners mates and the veteran.

The Board finds that the new evidence, especially the VA 
outpatient treatment records, the letters from the VA 
psychiatrist and VA psychologist, coupled with the veteran's 
testimony during a personal hearing as well as his written 
statements, bears directly and substantially on the issue of 
whether the veteran's psychiatric disability is related to 
his military service.

The Board, therefore, finds that the evidence is new and 
material under 38 C.F.R. § 3.156 (2001), and the claim is 
reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.  


REMAND

The Board has also determined that additional development is 
necessary in this case. 

Accordingly, this claim is REMANDED for the following:

1.  Efforts should be made to obtain the 
veteran's service personnel records.

2.  After receipt of the records above, 
efforts should be made to contact the 
appropriate records depositories such as 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
the U.S. Naval Historical Center, 
Building 57, Washington D.C. 20374-0517, 
and request copies of any deck logs, 
after-action reports, cruise summaries, 
accident investigation reports, and other 
relevant documents to corroborate the 
veteran's claimed stressors.  

3.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   
 
4.  Any development identified as 
necessary under the VCAA should be 
undertaken, including a specific 
determination as to whether a new VA 
examination with a nexus opinion.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



